37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Victor G. FIELDS, ETC., Plaintiff, Appellant,v.George L. WAINWRIGHT, Defendant, Appellee.
No. 94-1800
United States Court of Appeals,First Circuit.
Oct. 14, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Richard G. Stearns, U.S. District Judge]
Victor G. Fields on brief pro se.
Stephen Reed Wainwright on Memorandum in Support of Dismissal for appellee.
D.Mass.
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
After carefully reviewing the record and the submissions of the parties, we summarily affirm the judgment of the district court for essentially the reasons set forth in its Memorandum and Order of Dismissal dated June 30, 1994.  See Local Rule 27.1.